IN THE SUPREME COURT OF THE STATE OF DELAWARE

 PATRICK F. CROLL,                     §
                                       §   No. 669, 2015
       Defendant Below-                §
       Appellant,                      §
                                       §
       v.                              §   Court Below—Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID Nos. 0801001836 and
       Plaintiff Below-                §   0803007023
       Appellee.                       §

                          Submitted: December 28, 2015
                          Decided:   March 2, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 2nd day of March 2016, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record, the Court concludes that the

judgment below should be affirmed on the basis of the Superior Court’s well-

reasoned decision dated November 20, 2015. The Superior Court did not err in

concluding that the appellant’s second motion for postconviction relief was

procedurally barred and that the motion failed to satisfy the pleading requirements

of Rule 61(d)(2) in order to overcome the procedural hurdles.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice